UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 08-1185



MARTHA GRAY,

               Plaintiff - Appellant,

          v.


RICHMOND PUBLIC SCHOOLS,

               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:04-cv-00692-REP)


Submitted: June 26, 2008                      Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Martha Gray, Appellant Pro Se. William DeLaney Bayliss, Edward
James Dillon, Jr., WILLIAMS MULLEN, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Martha Gray appeals the district court’s order denying

her motion for reconsideration of its grant of summary judgment in

favor of her employer in her employment discrimination action

brought under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Gray v. Richmond

Pub. Sch., No. 3:04-cv-00692-REP (E.D. Va. Dec. 17, 2007).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -